Citation Nr: 1437131	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of the lumbar spine with recurrent back pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 20 percent for a low back disability.  

In a March 2013 decision, the Board denied an increase of the Veteran's evaluation for osteoarthritis of the lumbar spine with recurrent back pain.

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A March 2014 Court Order granted the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in January 2011.  Following that examination, and prior to the Board's March 2013 decision, additional records were added to the claim file which the January 2011 VA examiner had not reviewed.  A new examination is required in order to ensure that the entirety of the record is considered on examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his lumbar spine osteoarthritis.  Obtain and associate those records with the claim file.  

If the search for such records proves unsuccessful, this must be documented in the claim file and the Veteran must be informed of this fact.

2.  After, and only after, the above development is completed; schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine osteoarthritis.  Provide the claim folder and a copy of this Remand to the examiner to be reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  He or she must determine whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine osteoarthritis, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

Finally, the examiner is to opine as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  


It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



